 IRON WORKERS LOCAL 433 (REYNOLDS ELECTRICAL)35Local Union No. 433, International Association ofBridge, Structural and Ornamental Iron Work-ers (Reynolds Electrical&EngineeringCo.,Inc.)andRichard TibbsandWilliam RagansLaborers InternationalUnion of North America,LocalUnionNo.872,AFL-CIO (ReynoldsElectrical&Engineering Co., Inc.)andJohn D.BustamonteandHerbert Jones Jr.andStanleyWainwrightandShelby PerryandA.J.Mar-quezandCoye KingandCharles LovettandWallaceMorganandRonald L. MulcahyandJohn C. Sheltonand J.C.WeaverandWilbertEvansandPaul D. LebowskyandDennis S.NeilsonandJackL.PryorandMichael E.McCoyandThelma L.WashingtonandLauraW. ChiltonandDavid Treiberand LouisSouthandRobert BanegasandMary Ann KellyandGerald ChavezandRichardH.WallerandPhilipWeisenbergerandRodneyMillsandDanny SalazarandWillie SalazarandRichardC. FosterandAbel ApodacaandSultan Pear-sonandMike V. MartinezandBernable SalaizandCraig ThompsonandBilly R. BradleyandThomas R. GreggandTerry JacksonandPeteMartinezandLeo B. SageandGardner Simp-sonandBillyG.HendersonandRichard S.HorneandLorenzo MartinezandJohn H. ErbandLeon W.MarsingandLouis RomeroandJames O. McCurdyandDan L. StoddardandDarryl HagleandPhillipM. PriceandDon E.SlocumandGeorge G. GonzalesandMichaelL.HawkinsandJackMillageandCharlieStewart Jr.andBruce J. WilsonandPedroOrtizand R.Don DeFordandEsrin CaadandAbdon Viesca.Cases 31-CB-7370, 31-CB-7532, 31-CB-7361, 31-CB-7371, 31-CB-7372,31-CB-7381, 31-CB-7382, 31-CB-7388, 31-CB-7389, 31-CB-7390, 31-CB-7391, 31-CB-7392, 31-CB-7395, 31--CB-7397, 31-CB-7398,31-CB-7404, 31-CB-7405, 31-CB-7406, 31-CB-7407, 31-CB-7408, 31-CB-7409, 31-CB-7413, 31-CB-7419, 31--CB-7439, 31-CB-7440,31-CB-7441, 31-CB-7442, 31-CB-7443, 31-C13177447, 31-CB-7448, 31-CB-7452, 31-CB-7453, 31-CB-7455, 31--CB-7458, 31-CB-7459,31-CB7460, 31-CB-7464, 31-CB-7465, 31-CB-7469, 31-CB-7470, 31-CB7471, 31-CB-7476, 31-CB-7477, 31-CB-7478, 31-CB-7479,31-CB-7480, 31-CB-7484, 31-CB-7487, 31-CB-7489, 31-CB-7490, 31-CB-7491, 31-CB-7492, 31-CB-7494, 31--CB-7495, 31-CB-7496,31-CB-7497, 31-CB-7499, 31-CB-7505, 31-CB-7507, 31-CB-7514, 31-CB-7531, and 31-CB-7537March 30, 1990DECISION AND ORDERBY CHAIRMAN STEP14ENS AND MEMBERSCRACRAFT AND DEVANEYOn January 19, 1989, Administrative Law JudgeClifford H. Anderson issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs, and the Respondentfiled a response to the General Counsel's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified and set forth in full below.The General Counsel excepts to the judge's fail-ure to provide a remedy that encompasses "em-ployee-members unnamed but similarly situated tothose named in the respective Complaints." In theirresponse the Respondents contend that in the ab-sence of evidence to "suggest" that there may be"others" similarly situated, the General Counsel'sexceptions should be denied.We find merit in theGeneral Counsel's exceptions.We agree, for the reasons set forth by the judge,that the Respondents violated Section 8(b)(1)(A) ofthe Act by fining and otherwise disciplining mem-bers for refusing to join a sympathy strike in con-travention of contractual no-strike provisions con-tained in the Respondents' contracts with ReynoldsElectrical& Engineering Co., Inc. Having Foundthe violation, the issue raised by the General Coun-sel is whether the remedy should be limited tothose individuals named in the complaints as discri-minateesor whether it should encompass any un-named members against whom the Respondentstook similar unlawful action.' In its exceptions the Respondents contend that the "ConflictingAgreements"provision of the contracts between the Respondents andReynolds Electrical&Engineering Co., Inc precludes the Board fromconsidering evidence as to the parties'intent regarding"the coverage ofthe no-strike clause."We disagree.The "Conflicting Agreements" provi-sion, as all "zipper clauses," pertains to the parties'bargaining rights andobligations over subjects not mentioned or provided for in the contracts.Nothing in that provision prohibits the Board from examining the parties'intent regarding a provision contained in the contracts,nor did the Re-spondents establish that the parties intended that provision to have suchan effectMember Devaney, without passing in this case on the rule in11ndianap-olisPower Co.,291 NLRB 1039(1988), agrees that the Respondents' con-duct was unlawful because the evidence demonstrates that the partiesclearly intended their no-strikeclauses toprohibit employees from honor-ing stranger picket Imes.298 NLRB No. 8 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhere the General Counsel has alleged andproven discriminationagainst adefined and easilyidentified class of employees, the Board, with courtapproval, has found it appropriate to extend reme-dial relief to all members of that class, including in-dividuals not named in the complaint. E.g.,Wood-lineMotor Freight, 278NLRB 1141, 1143 fn. 6(1986), enfd. in pertinent part 843 F.2d 285 (8thCir. 1988). Contrary to the Respondents' conten-tion, in these circumstances the General Counsel isnot now required to establish the existence ofothers similarly situated to those individuals namedin the complaints because at this stage of the pro-ceeding the relevant inquiry is into whether therehas been discriminationagainst adefined and easilyidentifiedclass.NLRB v. Duncan Foundry & Ma-chineWorks,435 F.2d 612, 616 (7th Cir. 1970). SeealsoIronWorkers Local 433 (AGC of California),228NLRB 1420 (1977), enfd. 600 F.2d 770 (9thCir. 1979), cert. denied 445 U.S. 915 (1980). If suchdiscrimination is shown, the question of preciselywhich individuals comprise the class is properlyconsidered at the compliance stage of the case.WoodlineMotor Freight,supra;Duncan Foundry,supra. These principles are applicable here.Both in thecomplaintsand at the hearing theGeneral Counsel asked that the remedy include allemployees covered by the Respondents' contractswith Reynolds who crossed the picket lines in late1987.The Respondents were thus on notice thatthe complaints were not limited to those individ-uals named in the complaints. Moreover, the classof employees encompassed in the remedy soughtby the General Counsel is a defined and easilyidentifiableclass,namely, those employees coveredby the Respondents' contracts with Reynolds whocrossed the picket lines in late 1987, and who werefined or otherwise disciplined by the Respondents.Granting theGeneralCounsel'sexceptions,which leaves the identification of any additionaldiscriminatees to subsequent compliance proceed-ings,will not result in any prejudice to the Re-spondents. Such compliance proceedings will notestablish any additional violations of the Act com-mitted by the Respondents but rather will ensurethat all those individuals harmed by the violationswe have found will be made whole. Further, theidentification of additional discriminatees in compli-ance proceedings will not result in surprise to theRespondents, who of course know the identity ofeach of its members fined and disciplined for' failingto honor the sympathy strike. Nor will the Re-spondents be foreclosed in compliance proceedingsfrom litigating whether any or all of the additionaldiscriminatees named by the General Counsel arein fact similarly situated to those named in thecomplaints.For all these reasons, we grant the GeneralCounsel's exceptions and modify the judge's rec-ommended Order and notice accordingly.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders thatA. Respondent Local Union No. 433,Interna-tionalAssociation of Bridge, Structural and Orna-mental Iron Workers, its officers,agents,and repre-sentatives, shall1.Cease and desist from(a) Initiatingdisciplinary proceedings and pros-ecuting and fining members who refuse to join asympathy strike in contravention of a contractualno-strike provision contained in the Respondent'scontractwith Reynolds Electrical & EngineeringCo., Inc.(b) In any like or relatedmanner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind any and all fines and other disciplineimposed against members Richard Tibbs and Wil-liam Hagans and similarly situated members.(b)Remove from its files any reference to theunlawful fines and disciplinary proceedings andnotify thosemembers inwriting that it has done soand that it will not use these unlawful actionsagainstthem in any way.(c)Reimburse those members for any fines thatthey have paid, plus interest to be computed in ac-cordancewithNew Horizons for the Retarded,supra.(d) Post at all places where notices to membersare posted copies of the attached notice marked"Appendix A."3 Copies of the notice, on formsprovided by the Regional Director for Region 31,after being signed by the Respondents' authorizedrepresentative, shall be posted by the Respondentsimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to members are customari-2We have also modified the judge's recommended Order and notice toinclude a provision requiring the Respondents to reimburse its membersfor payment ofanyof the unlawful fines, plus interest as computed inNew Horizons for the Retarded,283 NLRB 1173 (1987)S If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." IRON WORKERSLOCAL 433 (REYNOLDS ELECTRICAL)ly posted. Further signed copies of the notice willbe provided to the Board for submission to theEmployer for posting at appropriate places, if will-ing.Reasonable steps shall be taken by the Re-spondents to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents has taken to comply.B.Respondent Laborers International Union ofNorth America, Local Union No. 872, AFL-CIO,its officers, agents, and representatives, shall1.Cease and desist from(a) Initiating disciplinary proceedings and pros-ecuting and fining members who refuse to join asympathy strike in contravention of contractual no-strikeprovisions contained in the Respondent'scontracts with Reynolds Electrical & EngineeringCo., Inc.(b) Preventing members from engaging in inter-nal union activity because of their refusal to joinsympathy strikes.(c) Informing members that the unlawful finesimposed on them must be paid in full or union dueswould not be accepted or the members would besubject to suspension.(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following ,affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind,withdraw, and cancel fines andother disciplinary actions against the followingmembers and those similarly situated:Sultan PearsonHerbertJones Jr.Bernable SalaizShelby PerryA. J. MarquezCoye KingCharles LovettWallace MorganRonald L. MulcahyJohn C. SheltonJ.C. WeaverWilbert EvansPaul D. LebowskyDennis S.NeilsonJack L. PryorMichael E. McCoyJames O. McCurdyLaura W. ChiltonDavid TreiberLouis SouthRobert BanegasMary Ann KellyJohn D. BustamonteMike V. MartinezStanleyWainwrightCraig ThompsonBilly R. BradleyThomas R. GreggTerry JacksonPete MartinezLeo B. SageGardner SimpsonBilly G. HendersonRichard S. HomeLorenzo MartinezJohn H. ErbLeon W. MarsingLouis RomeroThelma L. WashingtonDan L. StoddardDarryl HaglePhillipM. PriceDon E. SlocumGeorge G. GonzalesGerald ChavezRichard H. WallerCharlie Stewart Jr.Rodney MillsDanny SalazarWillie SalazarRichard C. FosterAbel ApodacaMichael L. HawkinsJack MillagePhilipWeisenbergerBruce J. WilsonPedro OrtizR. Don DeFordEsrin CaadAbdon Viesca37(b)Remove from its files any reference to theunlawful fines and disciplinary proceedings andnotify those members in writing that it has done soand that these unlawful actions will not be usedagainst them in any way.(c)Reimburse those members for any fines thatthey have paid, plus interest to be computed in ac-cordancewithNew Horizons for the Retarded,supra.(d) Post at all places where notices to membersare posted copies of the attached notice marked"Appendix B."3 Copies of the notice, on formsprovided by the Regional Director for Region 31,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to members are customari-ly posted. Further signed copies of the notice willbe provided to the Board for submission to theEmployer for posting at appropriate places, if will-ing.Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 See fn 3, supra.APPENDIX ANOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT initiate disciplinary proceedingsand prosecute and fine members who refuse to joina sympathy strike in contravention of a contractualno-strike provision contained in our contract withReynolds Electrical & Engineering Co., Inc. 38DECISIONS OF THENATIONALLABOR RELATIONS BOARDWE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind any and all fines and other dis-cipline imposed against members Richard TibbsandWilliam Hagans and similarly situated mem-bers.WE WILL remove from our files any reference tothe unlawful fines and disciplinary proceedings andnotify those members in writing that it has beendone and that we will not use these unlawful ac-tions against them in any way.WE WILL reimburse those members for any finesthat they have paid, plus interest.Ronald L. MulcahyJohn C. SheltonJ.C.WeaverWilbert EvansPaul D. LebowskyDennis S. NeilsonJack L. PryorMichael E. McCoyJames O. McCurdyLaura W. ChiltonDavid TreiberLouis SouthRobert BanegasMary Ann KellyGerald ChavezRichard H. WallerCharlie Stewart Jr.Rodney MillsDanny SalazarWillie SalazarRichard C. FosterAbel ApodacaLeo B. SageGardner SimpsonBilly G. HendersonRichard S. HorneLorenzo MartinezJohn H. ErbLeon W. MarsingLouis RomeroThelma L. WashingtonDan L. StoddardDarryl HaglePhillipM. PriceDon E. SlocumGeorge G. GonzalesMichael L. HawkinsJack MillagePhilipWeisenbergerBruce J. WilsonPedro OrtizR. Don DeFordEsrin CaadAbdon ViescaLOCAL UNION No. 433, INTERNA-TIONALASSOCIATIONOFBRIDGE,STRUCTURALANDORNAMENTALIRON WORKERSAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT initiate disciplinary proceedingsand prosecute and fine members who refuse to joina sympathy strike in contravention of contractualno-strike provisions contained in our contracts withReynolds Electrical & Engineering Co., Inc.WE WILL NOT prevent members from engagingin internal union activity because of their refusal tojoin sympathy strikes.WE WILL NOT inform members that the unlawfulfines imposed on them must be paid in full or uniondues would not be accepted or the members wouldbe subject to suspension.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind, withdraw, and cancel finesand other disciplinary actions against the followingmembers and those similarly situated:Sultan PearsonHerbert Jones Jr.Bernable SalaizShelby PerryA. J. MarquezCoye KingCharles LovettWallace MorganJohn D. BustamonteMike V. MartinezStanleyWainwrightCraig ThompsonBilly R. BradleyThomas R. GreggTerry JacksonPete MartinezWE WILL remove from our files any reference tothe unlawful fines and disciplinary proceedings andnotify those members in writing that we have doneso and that these unlawful actions will not be usedagainst them in any way.WE WILL reimburse those members for any finesthat they have paid, plus interest.LABORERS INTERNATIONAL UNIONOF NORTH AMERICA, LOCAL UNIONNo. 872, AFL-CIOArthur Yuter, Esq.,for the General Counsel.David Rosenfeld, Esq. (Van Bourg,Weinberg, Roqer & Ro-senfeld),of San Francisco, Calfornia, for the Respond-ents.Yelverton CowherdandKevin Johnson, Esq.,of Las Vegas,Nevada, for Reynolds Electrical and Engineering Co.,Inc.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge. Iheard these consolidated cases in trial at Las Vegas,Nevada, on September 15, 1988. The matter arose as fol-lows:On January 19, 1988, Richard Tibbs, an individual,filed the charge docketed as Case 31-CB-7370 againstLocal Union No. 433, International Union of Bridge,StructuralAnd Ornamental Iron Workers(RespondentIronWorkers or the Iron Workers). Following an inves-tigation the Regional Director for Region 31 of the Na-tional Labor Relations Board on March 4, 1988, issued acomplaint and notice of hearing respecting that matter.On March 7, 1988, William Hagans, an individual, filed a IRON WORKERSLOCAL 433 (REYNOLDS ELECTRICAL)charge docketed as Case 31-CB-7532 against the IronWorkers. Following an investigation of that charge aconsolidated amended complaint and notice of hearingwas issued respecting Cases 31-CB-7370and 31-CB-7532.In January and February 1988,the following individ-uals filed original and in some cases amended chargeswhich were docketed with the case numbers apppearingafter their names against Laborers International Union ofNorth America,Local Union No. 872,AFL-CIO (Re-spondent Laborers or the Laborers,and with Respond-ent Iron Workers collectively referred to as Respond-ents).John D. BustamonteHerbert Jones, Jr.Stanley WainwrightShelby PerryA. J. MarquezCoye KingCharles LovettWallace MorganRonald L. MulcahyJohn C. SheltonJ.C.WeaverWilbert EvansPaul D. LebowskyDennis S. NeilsonJack L. PryorMichael E. McCoyThelma L.WashingtonLaura W. ChiltonDavid TreiberLouis SouthRobert BanegasMary Ann KellyGerald ChavezRichard H. WailerPhilipWeisenbergerRodney MlllsDanny SalazarWillie SalazarRichard C. FosterAbel ApodacaSultan PearsonMike V. MartinezBernable SalaizCraig ThompsonBilly R, BradleyThomas R. GreggTerry JacksonPete MartinezLeo B. SageGardner SimpsonBilly G. HendersonRichard S.' HorneLorenzo'MartinezJohn H. ErbLeon W. MarsingLouis RomeroJames O. McCurdyDan L. StoddardCase 31-CB-7361Case 31-CB-7371Case 31-CB-7372Case 31-CB-7381Case 31-CB-7382Case 31-CB-7388Case 31-CB-7389Case 31-CB-7390Case 31-CB-7391Case 31-CB-7392Case 31-CB-7395Case 31-CB-7397Case 31-CB-7398Case 31-CB-7404Case 31-CB-7405Case 31-CB-7406Case 31-CB-7407Case 31-CB 7408Case 31-CB-7409Case 31-CB-7h13Case 31-CB-7419Case 31-CB-7439Case 31-CB-7440Case 31-CB-7441Case 31-CB-7442Case 31-CB7443Case 31-CB-7447Case 31-CB-7448Case 31-CB-7452Case 31-CB-7453Case 31-CB-7455Case 31-CB-7458Case 31-CB7459Case 31-CB-7460Case 31-CB-7464Case 31-CB-7465Case 31-CB-7469Case 31-CB-7470Case 31-CB-7471Case 31-CB-7476Case 31-CB-7477Case 31-CB-7478Case 31-CB-7479Case 31-CB-7480Case 31-CB-7484Case 31-CB-7487Case 31-CB-7489Case 31-CB-7490Darryl HaglePhillipM. PriceDon E. SlocumGeorge G. GonzalesMichael L. HawkinsJack MillageCharlie Stewart Jr.Bruce J. WilsonR. Don DeFordPedro OrtizEsrin CaadAbdon ViescaCase 31-CB7491Case 31-CB-7492Case 31-CB-7494Case 31-CB-7495Case 31-CB-7495Case 31-CB-7497Case 31-CB-7499Case 31-CB-7505Case 31-CB-7514Case 31-CB-7507Case 31-CB-7531Case 31-CB-753739Following an investigation, the Regional Director forRegion 31 of the National Labor Relations Board onFebruary 22, 1988, issuedan order consolidating cases,consolidated complaint, and notice of hearing. Thereaf-ter, on March 31, 1988, the Regional Director issued anorder consolidatingcases,amended consolidated com-plaint, and notice of rescheduled hearing consolidatingallof the abovelisted cases againstRespondent Labor-ers.Finally, onMay 20, 1988, the Regional Directorissued an order consolidatingcaseswhich order consoli-dated the outstanding complaintsagainstRespondents.On August 12, 1988, the Acting Regional Director issuedan Amended Order consolidatingcases, secondamendedconsolidated complaint and notice of rescheduled hearingfurtheramendingportions of thecomplaintinvolvingRespondent Laborers.The complaintsallegeRespondents took various ac-tions against certain of their members, including thefining of employees of Reynolds Electrical & Engineer-ing Co., Inc. (the Employer) who crossed or workedbehind' picket lines at the Employer's premises at theNevada Test Site, the Research and Development Areaor the Tonopah Test Range in the State of Nevada. TheGeneral Counsel contends that, although such conductby Respondents might not otherwise be a violation of theNational Labor Relations Act (Act), the conduct was incontravention of applicable no-strikeclausesin relevantcollective-bargainingagreementsbetween Respondentsand the Employer and therefore constituted a violationof Section 8(b)(1)(A) of the Act, Respondents did notdeny the conduct attributed to them but argued, first,that the entire matter should be deferred to the arbitralprocess and, second, that the relevant collective-bargain-ing agreementsdo not address sympathy conduct. There-fore, argue Respondents, their actions were not in viola-tion of the Act.All parties were given full opportunity to participateat the hearing, to_introduce relevant evidence, to call, ex-amine,and cross-examinewitnesses, to argue orally, andto file posthearing briefs.On the entire,record,includingoral argument from theGeneral Counsel and posthearing briefs from the GeneralCounsel, Respondents and the Employer" and my obser-1Reynolds Electrical &EngineeringCo, Inc. was grantedmtervenorstatus based on its bemgparty to the relevant collective-bargammg agree-ments 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvation of the witnesses and their demeanor I make thefollowing2FINDINGS OF FACT1.JURISDICTIONThe Employer has at all times material been a Texasstate corporation with an office and place of business inLas Vegas, Nevada, where it is engaged in the businessof providing construction, maintenance, and operationalsupport to the United State Department of Energy at theNevada Test Site and at other locations. The Employerin the course of conduct of its business operations annu-ally purchases and receives in the State of Nevada goodsand services valued in excess of $50,000 directly fromsuppliers located outside the State. There is no dispute,and I find, that the Employer has been at all times mate-rial an employer engaged in commerce and in a businessaffecting commerce within the meaning Section 2(2), (6),and (7) of the Act.II.LABOR ORGANIZATIONRespondents are now,and each of them is, labor orga-nizationswithin themeaning of Section2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. Admitted Conduct of Respondents1.Respondent Iron WorkersThe parties stipulated that at relevanttimesthe IronWorkers have represented the Employers' iron workeremployees and have been a party to a collective-bargain-ing agreement with the employer entitled Project LaborAgreement Elor Construction. The contract is effectiveby its terms from June 1, 1985, until June 1, 1990. Charg-ing Parties Tibbs and Hagans are members of and arerepresented by the Iron Workers and are covered by theagreement.Commencing in late August 1987 and continuing at alltimesmaterial,Amalgamated Transit Union Local 1225established a picket line at the Nevada Test Site in fur-therance of a labor dispute it had with the Las Vegas-Tonopah-Reno Stage Lines, an employer providing busservice to and from the Nevada Test Site. Commencingin September 1987 and continuing until January 22, 1988,CulinaryWorkers Union No. 226 established a picketline at the Nevada Test Site in furtherance of a labor dis-pute it had with the Employer. Believing that Tibbs andHagans crossed the picketlinesdescribed above, the IronWorkers on December 11, 1987, initiated and prosecutedinterunion disciplinary proceedings against Tibbs and, onor above November 10, 1987, initiated and prosecuted in-terunion disciplinary proceedings against Hagans.2As a result of the pleadings and stipulationsof theparties there werevery fewdisputesof fact.Where nototherwise noted the following find-ings are based on the pleadings and stipulations or on unchallenged docu-ments and/or testimony.2.Respondent LaborersThe Laborers represents the Employer's employees ina project construction unit, a maintenance unit, and atunnel unit. Each unit is covered by a collective-bargain-ing agreement. All the work covered by these agree-ments is at the Nevada Test Site, the Tonopah TestRange, or in the Las Vegas area.In addition to the picketing activity described supra,the Laborers established picket lines at the Nevada TestSite on or about October 6 and continued picketingthrough October 23, 1987, in support of its dispute withthe Employer regarding a contract for the maintenanceunit.The individuals listed below were members of theLaborers in either the construction or tunnel bargainingunits, but not in the maintenance unit, and crossed atleastone of the three picketlinesdescribed above. In orabout late December 1987 or January 1988, the Laborersby letter informed each of the below-listed employees oftheEmployer that interunion charges had been filedagainst the employee for crossing and/or working behindthe Laborers' picket line at the Nevada Test Site and/orthe Tonopah Test Range established in connection withthe strikes described above and informed each listed em-ployee that a hearing and a trial date had been scheduledfor a specified date in January 1988. The Laborers bylettersdated on or about January 30, 1988, informedeach of the listed employees that the Union's trial boardhad found the individual guilty of crossing the picketline and that the trial board had fined the individual 50percent of his or her base wages for all hours workedduring the period the Laborers had maintained the picketline.The individuals were:John D.BustamonteStanley WainwrightMichael McCoyCharles LovettJ.C.WeaverRonald L. MulcahyJohn H. ErbRobert BanegasCharles O. McCurdyRichard H. WallerPhilipM. PriceDanny SalazarCharles Stewart Jr.SultonPearsonRichard C. FosterBillieR. BradleyTerry JacksonJackMillageThomas R. GreggPedro OrtizHerbert Jones JrJack PryorA.J.MarquezLaura W. ChiltonCoy E. KingBillieG. HendersonLewis SouthLewis RomeroRodney MillsMichael L. HawkinsAbel ApodacaDennis S. NeilsonBernable SalazarRichard S. HomeGeorge G. GonzalezLeo B. SageDavid TreiberR. Don DeFordWallace MorganShelby PerryJohn C. SheltonGardiner SimpsonWilbert T. EvansLeon W. MarasingMary N. KellyDan L. StoddardPhilipWeisenbergerDon E. SlocumWillie SalazarPaul D. LebowskyMike V. MartinezCraig ThompsonLorenzo MartinezPete MartinezBruce J. WilsonEsrin Caad IRON WORKERSLOCAL433 (REYNOLDSELECTRICAL)41Gerald ChavezAbdon ViescaDarryl HagleFurther, on or about June 25, 1988, the Laborers pre-vented Charging Party Terry Jackson from engaging ininternalunion activities because of the activities de-scribed above. Finally, by letter, dated March 21, 1988,the Laborers informed Marquiz that the fine imposedupon him was to be paid in full on or before May 31,1988, or his union dues from June 1988 and subsequentmonths would not be accepted until the fine was paid.Article VIII of the Uniform Local Union Constitutionof the Laborers International Union of North America,which is part of the Laborers internal rules, provides inpart:Section IIt isherebyagreedby the UNION thatthere willbe no strikes, stoppagesof work,or slowdowns ofthe CONTRACTOR'S operationsduringthe termsof this AGREEMENT.Section IIIt isherebyagreed bythe COMPANYthere willbe no lockouts during the term of this agreeement.Section IIIAny violationof Section I of thisARTICLEshall not besubject tothe provisions of [the applica-ble] grievance and arbitration procedure.Section 5The monthly dues are due on the first day of themonth andunlesspaid on or before the last day ofthe following month, the member shall be subject tobe suspended by the INTERNATIONAL UNIONwithout notice.Section 7The readmissionfee forpersons who are suspend-ed for non-payment of dues, assessments or fines tothe LOCAL UNION andwho remain suspendedfor a period of less than one year,shall be theamount of such assessments or fines or eight percent(8)of the initiation fee for each month duringwhich the member was suspended plus the currentdues. In no case shall the readmission fee be greaterthan the initiation fee.Once the member has been suspended for default-ing on the payment of dues, as herein provided, thedate of suspension referred to thisSECTION shallbe thefirst dayafter the month for which the mem-ber's dues were last paid.Section 8Persons in arrears shall have no right to attendmeetings nor any other rights except the right to bereadmitted in accordance with the above SEC-TION.If a member becomes suspended by reasonof his own conduct,he can only be admittedthrough theLOCAL UNIONof which he was amember when suspended.Readmittedmembersshall be considered new members from the date oftheir readmission.B. Applicable Collective-BargainingLanguage,History, and Practice1.Relevant languageThe collective-bargaining agreements in force duringrelevant times contained the following language respect-ing strikes and lockouts.2.Bargaininghistory and practiceThe quoted contractlanguagehas been carried for-ward in the various collective-bargaining agreements be-tween the parties in apparently unchanged form since the1965 bargaining. At no time since that negotiation cyclehave Respondents or the Employer sought to modify thequoted language. The General Counsel called as a wit-nessKevin Efroynson, who served as the Employer'sGeneral Counsel from 19,64 through 1976. Efroynson tes-tified at some length regarding contract negotiations be-tween the parties and, in particular, the origin of the no-strikelanguage.While subject to vigorouscross-examina-tion,Efroyson testifiedwithout contradiction that theno-strikelanguagewas introduced at the behest of man-agementrepresentatives during the 1965 bargaining, thatthe languagewas expressly intended to address both pri-mary and sympathy strikes and that the unions was spe-cifically informed of that fact in the 1965 bargaining.Evidence was also introduced that since 1965 therehave been various strikes at the facilitiesat issue hereinwith occasions where picket lines established by otherunions were honored by employees working under thecontracts in question and other occasions when picketlineswere not honored. So, too, evidence was intro-duced that on occasion the Employer has asserted thequoted language in the collective-bargainingagreementsagainstunionswhose members were honoring picketlinesbut that the Employer has never initiated legalaction againsta union insuch situations.C. Analysis and Conclusions1.The deferral issueCounsel for Respondents argues that the question ofthe breadth of the no-strike clause in the collective-bar-gaining agreements should be determined by an arbitra-tor under the grievance and arbitration provisions of thecontracts.As a consequence Respondents argue theentirematter should be deferred to the arbitration proc-ess.The Charging Party and the General Counsel op-posed deferral arguing: (1) that an arbitration has no au-thority to rescind internal union discipline, (2) that thegrievance and arbitration clauses of the contracts do notapply to the no-strike clause by the explicit language ofsection 3, quoted supra, and (3) that important policy 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconsiderations underlay the interpretation of a sympathystrike clause which transcend the interpretative powersof the arbitrator. In an eloquent martialing of case au-thority, theGeneral Counsel and the Charging Partyfiled briefs specifically limited to the deferral question.The General Counsel citesElectricalWorkers IBEWLocal 901 (Ernest P. Breaux Electrical),220 NLRB 1236(1975), andSheet Metal Workers Local 17 (George Koch &Sons),199 NLRB 166 (1972), for the proposition that thelawfulness of union fines is not an appropriate subject fordeferral. InCommunications Workers Local 1197 (WesternElectrical),202 NLRB 229 (1973), the administrative lawjudge with Board approval refused to defer to the griev-ance and arbitration processs the issue of whether or nota union's disciplining its members for refusing to partici-pate in an unprotected sympathy strike violated Section8(b)(1)(A) of the Act. Addressing the question of the de-ferrabilityof issues the rights of union members, theGeneral Counsel citesLongshoremen IL WU Local 6 (As-sociated Food Stores),210 NLRB 666 (1974), andRetailClerks Local 1179,211 NLRB 84 (1974), for the proposi-tion that cases evaluating individual member rights arenot deferrable to the grievance and arbitration process.See alsoSheetMetalWorkers Local 208 (Paul Mueller),278 NLRB 638 (1986). In agreement with the GeneralCounsel and the Charging Party and on the basis of theauthorities cited I shall not defer this matter.2.The Union's conduct as a violation of Section8(b)(1)(A) of the Acta.The basic lawThis is a case involving internal union discipline andthe reach of Section 8(b)(1)(A) of the Act. The back-ground case law is not in dispute. Section 8(b)(1)(A) ofthe Act makes it an unfair labor practice for a union "torestrain or coerce . . . employees in the exercise of therights guaranteed in Section 7 of the Act." The provisoto Section 8(b)(1)(A) provides that the section "shall notimpair the right of a labor organization to prescribe itsown rules with respect to the acquisition or retention ofmembership therein." InScofield v.NLRB,394 U.S. 423(1969), the Court stated at 430:Section 8(b)(1) leaves a union free to enforce aproperly adopted rule which reflects a legitimateunion interest, impairs no policy Congress has im-bedded in the Labor Laws, and is reasonably en-forced against union members who are free to leavethe union and escape the rule.This entitlement is not without limit, however. TheBoard inOperating Engineers Local 39 (San Jose HospitalCenter),240 NLRB 1122 (1979), found a violation ofSection 8(b)(1)(A) of the Act when a union took internalunion action against members in contravention of an am-nesty agreement. When a union's internal discipline is ap-plied to members because they refuse to honor the picketline of other labor organizations, the Board has foundviolations of Section 8(b)(1)(A) if a contract bars honor-ing the line. See, e.g.,UnitedMine Workers District 50,Local 12419 (National Grinding),176 NLRB 628 (1969),andFood & Commercial Workers Local 1439 (Rosauer'sSupermarkets), 275NLRB 30 (1985). The Board has dis-missed such allegations if it determines that the no-strikeclause does not apply to sympathy strikers See,e.g.,Ma-chinists Local 284,190 NLRB 208 (1971). Since there isno doubt that Respondents' internal union disciplineagainst itsmembers, as described above, occurred be-causeRespondents believed their employee-memberswere crossing the picket lines of other labor organiza-tions, the applicability of the contract language quotedsupra is controlling of the result herein.3The Board inIndianapolis Power Co., 273NLRB 1715(1985), revd. and remanded 797 F.2d 1027 (D.C. Cir.1986), reaffd. 291 NLRB 1039 (1988), overturned priorBoard precedent and held that broad no-strike clausesbar employees from honoring stranger picket lines unlessextrinsic evidence indicates this was not the intendedeffect of the language. InFood & Commercial WorkersLocal1439(Rosauer's Supermarket),supra, the Board inconsidering the breadth of a no-strike clause in a collec-tive-bargaining agreement stated at 30:Nothing in the contract suggests an intent to createan exception for sympathy strikes. Nor does thejudge's discussion of the parties bargaining historyestablish that the parties intended to exclude sympa-thy strikes.We therefore hold that the Respondentclearly and unmistakeably waived meat employees'right to engage in sympathy strikes. Accordingly,theRespondent violated Section 8(b)(1)(A) bythreatening to discipline members who refused toparticipate in the sympathy strike.Turning to the instant contractual language, it is clearthat the no-strike provisions, quoted in full supra, ontheir face contain no reference to sympathy strikers. Fur-ther,without going into detail, the unchallenged testimo-ny of Efroynson was that the contract language in ques-tionwas proposed by the Employer in an effort toreduce the disruption caused by strikes of all types andwas explicitly intended to apply to all types of strikes,both primary and sympathy, and to encompass bothstranger and unit employee picketing. Thus the instantcontract clauses apply to the picket lines involved herein.This being so, there is little question under current Boardlaw that Respondents' actions as described above weretaken to force member noncompliance with the collec-tive-bargaining agreements' terms and, on the basis of thecases cited supra, violate Section 8(b)(1)(A) of the Actand I so find. I do not find the fact that the who en-gaged in similar conduct Employer has not taken actionagainst unions in the past who requires a contrary result.3 The Laborers refusal to permit Terry Jackson to attend a union meet-ing and vote on a contract ratification proposal and the refusal to acceptMarquiz' dues with the potential consequence of additional punishmentwould also be violations of Sec 8(b)(A) of the Act if the original disci-plinewas in derogation of a contract clause.East Texas Motor Freight,262 NLRB 868 (1982). IRON WORKERS LOCAL 433 (REYNOLDS ELECTRICAL)REMEDYHaving found that Respondents violated Section8(b)(1)(A) of the Act, I shall order them to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Respondents are, and each of them is, labororgani-zationswithin themeaningof Section 2(5) of the Act.3.RespondentIronWorkersviolatedSection8(b)(1)(A) of the Act byengagingin the following con-duct:a.On or about December 11, 1987, initiating and pros-ecuting interuniondisciplinaryproceedingsagainstCharging Party Tibbs because he crossed a picket line,the honoring of which was prohibited by a valid no-strike clause in the collective bargaining agreement cov-ering Tibbs between Respondent Iron Workers and theEmployer.b. On or about November 10, 1987, initiatingand pros-ecuting interuniondisciplinary-proceedingsagainstCharging Party Hagens because he crossed a picket line,the honoring of which was prohibited by a valid no-strike clause in the collective-bargainingagreement cov-eringHagansbetween Respondent Iron Workers and theEmployer.4.Respondent Laborers violated Section 8(b)(1)(A) ofthe Act by theengagingin the following acts and con-duct at a time when they were signatory to valid collec-tive-bargainingagreementswith the Employer whichprohibited all strikes including sympathy strikes at theEmployer's premises:a.On or about January 30, 1988, informing each of theindividuals listed below that the Laborers trial board hadfound the individuals guilty of crossing a picket line andthat the Iron Workers trial Board had fined the listed in-dividuals 50 percent of their base wages for all hoursworked during the period the picket line was posted.John D.BustamonteStanley WainwrightMichael McCoyCharles LovettJ.C. WeaverRonald L. MulcahyJohn H. ErbRobert BanegasCharles O. McCurdyRichard H. WallerPhilip M. PriceDannySalazarCharles Stewart Jr.Sulton PearsonRichard C. FosterBillieR. BradleyTerry JacksonJack MillageThomas R. GreggPedro OrtizHerbert Jones JrJack PryorA.J.MarquezLaura W. ChiltonCoy E. KingBillieG. HendersonLewis SouthLewis RomeroGerald ChavezDarryl HagleRodney MillsMichael L. HawkinsAbel ApodacaDennis S. NeilsonBernable SalazarRichard S. HomeGeorge G. GonzalezLeo B. SageDavid TreiberR. Don DeFordWallace MorganShelby PerryJohn C. SheltonGardiner SimpsonWilbert T. EvansLeon W. MarasingMary N. KellyDan L. StoddardPhilipWeisenbergerDon E. SlocumWillie SalazarPaul D. LebowskyMike V. MartinezCraig ThompsonLorenzo MartinezPete MartinezBruceJ.WilsonEsrin CaadAbdon Viesca43b.On or about June 25, 1988, preventing ChargingParty Terry Jackson fromengagingin internalunion ac-tivity because of the discipline described above.c.By letter dated March 21, 1988, informing ChargingPartyMarquiz that the fine imposed upon him as de-scribed above must be paid in full on or before May 31,1988, or his union dues for June1988and subsequentmonths would not be accepted.5.The unfair labor practices described above areunfair labor practices within themeaningof Section 2(2),(6), and (7) of the Act.[Recommended Order omitted from publication.]